DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are presented for examination.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a computer-implemented method for obtaining a detection and/or a prediction about a state of a physical system, the method comprising: 
“retrieving a mathematical tool for machine learning, wherein the mathematical tool processes a plurality of input values to provide one or more output values; converting the mathematical tool into one or more mathematical functions, wherein each mathematical function maps the plurality of input values to a function value that coincides with one of the one or more output values; applying at least one patch to at least one of the one or more mathematical functions, wherein the at least one patch comprises at least one mathematical expression that affects the function value of the at least one patched mathematical function; computing one or more state function values by feeding the plurality of state input values to the one or more mathematical functions including the at least one patched mathematical function; and obtaining the detection and/or prediction from the one or more state function values”, under the broadest reasonable interpretation, these steps could reasonably fall within a mathematical concept. Therefore, the claims are directed to an abstract idea performing calculations, by use of a generic computer components and thus are clearly directed to an abstract idea, as constructed
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a computing system”, “a computer program product comprising computer-readable instructions, which, when executed by a computer”, and the further steps of: “retrieving a plurality of state input values related to the physical system”, either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using generic computer components that are well-known, routine and conventional activities in the industries previously known in the industries ad re not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-iv), and thus are not patent eligible under 35 USC 101.
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-7, 9-14, 16-19 merely include limitations pertaining to further mathematical computation similar to that already recited by the independent claims and already addressed above and thus are further not patent eligible under 35 USC 101.  
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.1	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.2	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing system” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (page 23-28 fig.4) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.0	Claim(s) 1-9, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (USPG_PUB No. 2011/0071962), in view of Li et al. (USPG_PUB No. 2019/0034796).
5.1	In considering claims 1, 8, and 15, Lim teaches a computer-implemented method for obtaining a detection and/or a prediction about a state of a physical system (paragraph 2: "The present invention is in the field of systems and methods for business analytics, and particularly to systems and methods for scalable and fault-redundant predictions utilizing networked oar graph data. it has now become common for businesses to analyze and predict the behaviors of customers. Accurate predictions of customer behaviors allow businesses to tailor their offerings and interactions with them."), the method comprising:
 retrieving a mathematical tool for machine learning, wherein the mathematical tool processes a plurality of input values to provide one or more output values (paragraph 27: "in stage 206, the information about each object of analysis, for example a customer, is converted info a network graph. A network graph is a data structure that describes vertices that are connected via edges and arcs. In an implementation, a customer graph might consist of customer vertices, in which an edge connecting two customers is created when a telephone call or message was exchanged between two customers. in an implementation, a customer graph might consist of visitors to a social networking website, in which an edge connecting two visitors is created when a message was exchanged between two visitors on the social networking website”;  converting the mathematical tool into one or more mathematical functions, wherein each mathematical function maps the plurality of input values to a function value that coincides with one of the one or more output values (paragraphs 28, 35, 54: "in mathematical terms, a graph comprising of a set of vertices V and a set of edges E is represented as G(V,E). This graph representation of customers provides 4 way to capture and quantify the social influence of connections between objects of analysis, for example customers”, “in stage 212, the output from stage 210 are included into a predictive analytics system. The predictive analytics system will create the best fitting mathematical function that describes the relationship between the output from stage 210 and the target variable behavior. This mathematical function is then used to predict how likely any object of analysis will exhibit the target variable behavior, by substituting the particular values of the object of analysis into the mathematical function.”, "The Graph Modeling Engine (GME) 412 is a computational agent that analyzes how well the network graph properties predict the target variable. The GME 412 is the computational agent that executes exemplary stage 212. The GME 412 determines a mathematical function, called the predictive function, that best describes the relationship between the target variable and the network graph properties of each vertex."}; obtaining the detection and/or prediction from the one or more state function values (paragraph 35: "This output of this function can then be used to rank the object of analysis based on its likelihood to exhibit the target variable behavior in one implementation, logistic regressions, decision trees, neural networks or Support vector machines techniques may be used to determine the best fitting mathematical function."). However, he does not expressly teach the step of: applying at least one patch to at least one of the one or more mathematical functions, wherein the at least one patch comprises at least one mathematical expression that affects the function value of the at least one patched mathematical function; retrieving a plurality of state input values related to the physical system; computing one or more state function values by feeding the plurality of state input values to the one or more mathematical functions including the at least one patched mathematical function.
However, Li et al. teaches teach that the system is a physical system (see para 0003, Artificial Neural Network, para 0021) and the step of: applying at least one patch to at least one of the one or more mathematical functions, wherein the at least one patch comprises at least one mathematical expression that affects the function value of the at least one patched mathematical function (see para [0037] Using the above equations, all of the parameters in one LSTM layer may be obtained. The parameters includes: the four weight matrices W.sub.ix, W.sub.fx, W.sub.cx, W.sub.ox which are calculated with the input; the four weight matrices W.sub.ir, W.sub.fr, W.sub.cr, W.sub.or which are calculated with the output of the previous frame; the three peepholes which are calculated with the cell; the matrix W.sub.ym used for reducing dimension; and the four bias vectors b.sub.i, b.sub.r, b.sub.c, b.sub.o. [0038] The size of an LSTM network is usually expressed by the input dimension x cell dimension x output dimension. Specifically, the input dimension is the dimension of the input vector x, the output dimension is the dimension of the output vector y, and the cell dimension is the dimension of the result generated during intermediate computation, i.e. the number of rows of the weight matrix. Training and Fine-Tuning of ANNs: [0039] The training and fine-tuning process of a neural network is a process for optimizing a loss function. A loss function refers to the difference between the ideal result and the actual result of a neural network model given a predetermined input. It is therefore desirable to minimize the value of a loss function. [0040] Training a neural network aims at finding the optimal solution. Fine-tuning a neural network aims at finding the optimal solution based on a suboptimal solution, i.e., fine-tuning is to continue to train the neural network on certain basis. [0041] For example, for a trained LSTM neural network, we consider the trained network as the optimal solution. After being compressed, training the compressed network based on the remaining weights to find the optimal solution is the fine-tuning process); retrieving a plurality of state input values related to the physical system and computing one or more state function values by feeding the plurality of state input values to the one or more mathematical functions including the at least one patched mathematical function (see fig.3-5, para [0033] FIG. 5 shows an improved LSTM network model applied in speech recognition. As shown in FIG. 5, in order to reduce the computation amount of the LSTM layer, an additional projection layer is introduced to reduce the dimension of the model. [0034] The equations corresponding to the LSTM network model shown in FIG. 5 are as follows (assuming that the LSTM network accepts an input sequence x=(x.sub.1, . . . , x.sub.T), and computes an output sequence y=(y.sub.1, . . . , y.sub.T) by using the following equations iteratively from t=1 to T): i.sub.t=σ(W.sub.ixX.sub.1+W.sub.iry.sub.t−1+W.sub.icc.sub.t−1+b.sub.i f.sub.t=σ(W.sub.fxx.sub.t+W.sub.fry.sub.t−1+W.sub.fcc.sub.t−1+b.sub.1) c.sub.t=f.sub.t⊙c.sub.t−1i.sub.t⊙g(W.sub.crx.sub.i+W.sub.cry.sub.t−1+b.sub.c) o.sub.t=σ(W.sub.oxx.sub.t+W.sub.oxy.sub.t−1+W.sub.oxc.sub.tb.sub.o) m.sub.i⊙h(c.sub.t) y.sub.t=W.sub.ymm.sub.t [0035] Here, σ ( )represents the activation function sigmoid. W terms denote weight matrices, wherein W.sub.ix is the matrix of weights from the input gate to the input, and W.sub.ic, W.sub.fc, W.sub.oc are diagonal weight matrices for peephole connections which correspond to the three dashed lines in FIG. 5. Operations relating to the cell are multiplications of vector and diagonal matrix. [0036] The b terms denote bias vectors (b.sub.i is the gate bias vector). The symbols i, f, o, c are respectively the input gate, forget gate, output gate and cell activation vectors, and all of which are the same size as the cell output activation vectors m. ⊙ is the element-wise product of the vectors, g and h are the cell input and cell output activation functions, generally tanh. [0037] Using the above equations, all of the parameters in one LSTM layer may be obtained. The parameters includes: the four weight matrices W.sub.ix, W.sub.fx, W.sub.cx, W.sub.ox which are calculated with the input; the four weight matrices W.sub.ir, W.sub.fr, W.sub.cr, W.sub.or which are calculated with the output of the previous frame; the three peepholes which are calculated with the cell; the matrix W.sub.ym used for reducing dimension; and the four bias vectors b.sub.i, b.sub.r, b.sub.c, b.sub.o; see further para 0041-45).
Lim and Li et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Li et al. is similar to that of Lim. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Li et al. with that Lim because Li et al. teaches the improvement of network performance (see para 06) and computational speed (para 0057). 
	5.2	As per claims 2 and 9, the combined teachings of Lim and Li et al. teach that wherein the mathematical tool is an artificial neural network (see Li et al. title, para 0003, Artificial Neural Network, further para 0019-21).
5.3	Regarding claims 3 and 16, the combined teachings of Lim and Li et al. teach that wherein the mathematical expression of the at least one patch comprises a conditional statement (see Li et al. para [0034] The equations corresponding to the LSTM network model shown in FIG. 5 are as follows (assuming that the LSTM network accepts an input sequence x=(x.sub.1, . . . , x.sub.T), and computes an output sequence y=(y.sub.1, . . . , y.sub.T) by using the following: t=1 to T):i.sub.t=σ(W.sub.ixX.sub.1+W.sub.iry.sub.t−1+W.sub.icc.sub.t−1+b.sub.i f.sub.t=σ(W.sub.fxx.sub.t+W.sub.fry.sub.t−1+W.sub.fcc.sub.t−1+b.sub.1) c.sub.t=f.sub.t⊙c.sub.t−1i.sub.t⊙g(W.sub.crx.sub.i+W.sub.cry.sub.t−1+b.sub.c) o.sub.t=σ(W.sub.oxx.sub.t+W.sub.oxy.sub.t−1+W.sub.oxc.sub.tb.sub.o) m.sub.i⊙h(c.sub.t) y.sub.t=W.sub.ymm.sub.t [0035] Here, σ ( )represents the activation function sigmoid. W terms denote weight matrices, wherein W.sub.ix is the matrix of weights from the input gate to the input, and W.sub.ic, W.sub.fc, W.sub.oc are diagonal weight matrices for peephole connections which correspond to the three dashed lines in FIG. 5. Operations relating to the cell are multiplications of vector and diagonal matrix. [0049] For example, with reference to “DSD: Regularizing Deep Neural Networks with Dense-Sparse-Dense Training Flow in NIPS 2016”, the fine-tuning method of LSTM neural network is as follows: Initial Dense Phase while not converged do | {tilde over (W)}.sup.(t) = W.sup.(t−1) − η.sup.(t)∇f(W.sup.(t−1);x.sup.(t−1); | t = t + 1; end).
5.4	With regards to claims 4 and 12, the combined teachings of Lim and Li et al. teach that wherein the method is performed in a trusted execution environment (see Li et al. title, para 0003, Artificial Neural Network, further para 0019-21).
5.5	Regarding claim 5, 13, and 17, the combined teachings of Lim and Li et al. teach that wherein the one or more mathematical functions comprise a plurality of mathematical functions and computing the plurality of state function values comprises evaluating the plurality of mathematical functions in parallel (see Lim abstract, para 35-36, 54; also see Li et al. para [0003] Artificial Neural Networks (ANNs), also called NNs, are a distributed parallel information processing models which imitate behavioral characteristics of animal neural networks. In recent years, studies of ANNs have achieved rapid developments, and ANNs have been widely applied in various fields, such as image recognition, speech recognition, natural language processing, gene expression, contents pushing, etc.). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Li et al. with that Lim because Li et al. teaches the improvement of network performance (see para 06) and computational speed (para 0057).
5.6	As per claims 6, 14, and 18, the combined teachings of Lim and Li et al. teach the step of sending the plurality of state input values and the detection and/or prediction to a proxy server of a content delivery network and storing a relation associating the plurality of state input values and the detection and/or prediction at the proxy server (see Lim para [0005] The scalability challenge derives from the existing approach of analyzing the network graphs using one analytical task for one computational agent. The invention solves this issue by sub-dividing both the computation task and the storage of network graphs into smaller tasks and smaller net-work graphs respectively, and executing and storing them respectively on independent computational agents, for example different computer servers. [0009] In some implementations, a system includes a distributed set of agents, consisting of graph information storage engine, graph calculation engine, graph controller and graph modeling engine. The graph controller may divide graphs into smaller graphs, called subgraphs, may divide one calculation task into smaller tasks. The graph information storage engine may store the subgraphs in different computational servers. The graph calculation engine may calculate the community and leader-influenced based vertex properties. The graph modeling engine may determine the mathematical relationship between the graph vertex properties and a desired behavior.); and determining, based on the detection and/or prediction, one or more actions to be performed in relation to the physical system (see Li et al. [0156] As can be seen in FIG. 10, in this method, once the fixed-point conversion scheme is determined, it no longer changes. [0157] Specifically, firstly, it uses a verification set (i.e., the dev set shown in FIG. 10) to determine the fixed-point conversion scheme during the forward calculation process of the neural network. [0158] Then, based on the fixed-point conversion scheme, it uses a training dataset to conduct a fixed-point forward calculation of the fixed-point neural network, so as to calculate a floating-point gradient to update the floating-point neural network. [0159] The above process can be conducted iteratively, until the floating-point neural network reaches a desired accuracy. [0160] FIG. 11 shows the specific steps of the fixed-point training method based on static fixed-point conversion scheme.[0161] As can be seen in FIG. 11, in Step 1110, it determines a static fixed-point conversion scheme to be used during the forward calculation process of the neural network.[0162] Specifically, it uses a verification set to conduct a floating point forward calculation of a trained floating point neural network, so as to determine the value range of the intermediate calculation results generated during the forward calculation process. Here, the validation set comprises raw data from an original database, which is not limited to specific application fields, ensuring a widely adapted generalization capabilities. [0163] Then, based on this value range, a fixed-point conversion scheme which will not cause overflow may be determined as the static fixed-point conversion scheme used during fixed-point fine-tuning process. Here, the term “overflow” means that a large value occurs during calculation process, whose integer bit length is beyond the integer bit length limit determined by the fixed-point conversion scheme). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Li et al. with that Lim because Li et al. teaches the improvement of network performance (see para 06) and computational speed (para 0057).
5.7	Regarding claims 7, 15 and 19, the combined teachings of Lim and Li et al. teach that wherein the one or more mathematical functions comprise a plurality of weights of the artificial neural network and the at least one patch does not modify the plurality of weights (see Li et al. para [0013] Firstly, in deep neural networks, connection relations between neurons can be expressed mathematically as a series of matrices. Although a well-trained neural network is accurate in prediction, its matrices are dense matrices. In other words, the matrices are filled with non-zero elements. Therefore, dense neural networks may be compressed to sparse neural networks before being used. Studies show that in the matrix of a trained neural network model, elements with larger weights represent important connections, while other elements with smaller weights have relatively small impact and can be removed (e.g., set to zero). Thus, low-weight connections are pruned, converting a dense network to a sparse network. [0014] Secondly, computation of the weights of neural networks on conventional hardware platforms, such as CPU, uses 32-bit floating point numbers. Representing weight parameters with such many bits may consume large amount of storage and computing resources. Studies show that it is possible to reduce the computational and storage consumption by representing weight parameters with less bit number, in particular, by replacing floating point number with fixed-point number in forward calculation; see further para 0035-).
Allowable Subject Matter
6.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	7.1	(USPG_PUB No. 2007/0018601) teaches a method to automatically detect and predict performance shortages of databases.
	7.2	Monticelli (Electric Power System State Estimation, 2000 (21 pages)). 
8.	Claims 1-19 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        July 30, 2022